Judgment, Supreme Court, Bronx County (Harold Silverman, J., at suppression hearing; Lawrence Bernstein, J., at plea and sentence), rendered June 13, 2000, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
The court properly denied defendant’s suppression motion. The only issue raised by defendant on appeal concerns an airport seizure that he did not challenge before the suppression court. Accordingly, defendant’s present argument is unpreserved (see People v Martin, 50 NY2d 1029 [1980]), and we decline to review it in the interest of justice. Moreover, the present issue is unreviewable because the relevant facts are outside the record (see People v Kinchen, 60 NY2d 772 [1983]). Concur — Mazzarelli, J.P., Saxe, Williams, Marlow and Gonzalez, JJ.